Case 1:16-cv-01324-SJB ECF No. 85-2 filed 12/04/18 PagelD.1112 Page 1 of 7
|
Approved, SCAO

OSM CODE: WAC

Case No. 1:16-cv-01324
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

WAIVER/CONSENT
Re: Estate of James Dunigan, Deceased
1. I am interested in the Estate as the sister of James Dunigan, Deceased.
2. I declare that I have received a copy of the Motion to Approve Settlement

Proceeds and Distribution of Settlement Proceeds, and I consent to the proposed
distribution set forth in said Motion.

 

3. I waive my right to be heard on at the hearing for the Motion to Approve
Settlement Proceeds and Distribution of Settlement Proceeds, the hearing which
will be set by the Court, and consent to the distribution of [J from the

BE settlement.

Dated:

 

Signature —Gorda Dunigan
Sister of James Dunigan, Deceased
Personal Representative

JAMES J. HARRINGTON, IV (65351)

Fieger, Fieger, Kenney & Harrington, P.C.
Attorney for Estate of James Dunigan, Deceased
19390 West Ten Mile Road

Southfield, Michigan 48075-2463

(248) 355-5555

FILE: 16754

DO NOT WRITE BELOW THIS LINE - FOR COURT USE

PCOS (9/92) WAIVER/CONSENT MCL 700.34; MSA 27.5034, MCR 5.104(B)

(G12874)

 

EXHIBIT

{00652394.DOCX}
Case 1:16-cv-01324-SJB ECF No. 85-2 filed 12/04/18 PagelD.1113 Page 2 of 7

Approved, SCAO .
OSM CODE: WAC

Case No. 1:16-cv-01324
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

WAIVER/CONSENT
Re: _ Estate of James Dunigan, Deceased
1. I am interested in the Estate as the father of James Dunigan, Deceased.
2. I declare that I have received a copy of the Motion to Approve Settlement

Proceeds and Distribution of Settlement Proceeds, and I consent to the proposed
distribution set forth in said Motion.

Settlement Proceeds and Distribution of Settlement Proceeds, the hearing whi
will be set by the Court, and consent to the distribution of J) from

GENE settlement.

3. I waive my right to be heard on at the hearing for the Motion to Approve
¢

Dated:

 

Signature -James Dunigan
Father of James Dunigan, Deceased

JAMES J. HARRINGTON, IV (65351)

Fieger, Fieger, Kenney & Harrington, P.C.
Attorney for Estate of James Dunigan, Deceased
19390 West Ten Mile Road

Southfield, Michigan 48075-2463

(248) 355-5555
FILE: 16754

DO NOT WRITE BELOW THIS LINE - FOR COURT USE

PC05 (9/92) WAIVER/CONSENT MCL 700.34; MSA 27.5034, MCR 5.104(B,

(G12874)

 

{00652398.DOCX} !
|
Case 1:16-cv-01324-SJB ECF No. 85-2 filed 12/04/18 PagelD.1114 Page 3 of 7

Approved, SCAO

OSM CODE: WAC

Case No. 1:16-cv-013
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

WAIVER/CONSENT
Re: _— Estate of James Dunigan, Deceased

L. I am interested in the Estate as the brother of James Dunigan, Deceased.

2. I declare that I have received a copy of the Motion to Approve Settlement
Proceeds and Distribution of Settlement Proceeds, and I consent to the proposed

distribution set forth in said Motion.

3. I waive my right to be heard on at the hearing for the Motion to Approve
Settlement Proceeds and Distribution of Settlement Proceeds, the hearing which
will be set by the Court, and consent to the distribution of [J from the

settlement.

Dated:

 

Signature —-Anthony Dunigan
Brother of James Dunigan, Deceased

JAMES J. HARRINGTON, IV (65351)

Fieger, Fieger, Kenney & Harrington, P.C.
Attorney for Estate of James Dunigan, Deceased
19390 West Ten Mile Road

Southfield, Michigan 48075-2463

(248) 355-5555
FILE: 16754

DO NOT WRITE BELOW THIS LINE - FOR COURT USE

PCOS (9/92) WAIVER/CONSENT MCL 700.34; MSA 27.5034, MCR 5.104(

(G12874)

{00652362.DOCX}

24

 

B)

 
Case 1:16-cv-01324-SJB ECF No. 85-2 filed 12/04/18 PagelD.1115 Page 4 of 7

Approved, SCAO |
OSM CODE: WAC

Case No. 1:16-cv-01324
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

WAIVER/CONSENT
Re: Estate of James Dunigan, Deceased

1. I am interested in the Estate as the brother of James Dunigan, Deceased.

2. I declare that I have received a copy of the Motion to Approve Settlement
Proceeds and Distribution of Settlement Proceeds, and I consent to the proposed
distribution set forth in said Motion.

3. I waive my right to be heard on at the hearing for the Motion to Approve

Settlement Proceeds and Distribution of Settlement Proceeds, the hearing which
will be set by the Court, and consent to the distribution of [I from the

HEE settlement.

Dated:

 

Signature —Steven Dunigan
Brother of James Dunigan, Deceased

 

JAMES J. HARRINGTON, IV (65351)

Fieger, Fieger, Kenney & Harrington, P.C.

Attorney for Estate of James Dunigan, Deceased

19390 West Ten Mile Road |
Southfield, Michigan 48075-2463

(248) 355-5555
FILE: 16754

DO NOT WRITE BELOW THIS LINE - FOR COURT USE

PCOS (9/92) WAIVER/CONSENT MCL 700.34; MSA 27.5034, MCR 5.104(B

(G12874)

(00652396. DOCX}

 
Case 1:16-cv-01324-SJB ECF No. 85-2 filed 12/04/18 PagelD.1116 Page 5 of 7

Approved, SCAO
OSM CODE: WAC

Case No. 1:16-cv-01324
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

WAIVER/CONSENT
Re: _ Estate of James Dunigan, Deceased

1. I am interested in the Estate as the brother of James Dunigan, Deceased.

 

2. I declare that I have received a copy of the Motion to Approve Settlement
Proceeds and Distribution of Settlement Proceeds, and I consent to the proposed
distribution set forth in said Motion.

3. I waive my right to be heard on at the hearing for the Motion to Approve
Settlement Proceeds and Distribution of Settlement Proceeds, the hearing whicl
will be set by the Court, and consent to the distribution of a from t

BE settlement.

Dated:

 

Signature —Robert Dunigan
Brother of James Dunigan, Deceased

JAMES J. HARRINGTON, I'V (65351)

Fieger, Fieger, Kenney & Harrington, P.C.
Attorney for Estate of James Dunigan, Deceased
19390 West Ten Mile Road

Southfield, Michigan 48075-2463

(248) 355-5555

FILE: 16754

DO NOT WRITE BELOW THIS LINE - FOR COURT USE

PCO05 (9/92) WAIVER/CONSENT MCL 700.34; MSA 27.5034, MCR 5.104(B

(G12874)

 

{00652447.DOCX}
Case 1:16-cv-01324-SJB ECF No. 85-2 filed 12/04/18 PagelD.1117 Page 6 of 7

Approved, SCAO
OSM CODE: WA

Cc

Case No. 1:16-cv-01324

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

WAIVER/CONSENT
Re: Estate of James Dunigan, Deceased

1, I am interested in the Estate as the brother of James Dunigan, Deceased.

2. I declare that I have received a copy of the Motion to Approve Settlement

Proceeds and Distribution of Settlement Proceeds, and I consent to the propose
distribution set forth in said Motion.

3. I waive my right to be heard on at the hearing for the Motion to Approv
Settlement Proceeds and Distribution of Settlement Proceeds, the hearing whic
will be set by the Court, and consent to the distribution of I from tt

fo settlement.

Dated:

 

Signature -Quincy Lamar Dunigan
Brother of James Dunigan, Deceased

JAMES J. HARRINGTON, I'V (65351)

Fieger, Fieger, Kenney & Harrington, P.C.
Attorney for Estate of James Dunigan, Deceased
19390 West Ten Mile Road

Southfield, Michigan 48075-2463

(248) 355-5555
FILE: 16754

DO NOT WRITE BELOW THIS LINE - FOR COURT USE

PCOS (9/92) WAIVER/CONSENT MCL 700.34; MSA 27.5034, MCR 5.104(B)

(G12874)

{00652295.DOCX}

d

 
Case 1:16-cv-01324-SJB ECF No. 85-2 filed 12/04/18 PagelD.1118 Page 7 of 7

Approved, SCAO
OSM CODE: WAC

Case No. 1:16-cv-01324
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

WAIVER/CONSENT
Re: — Estate of James Dunigan, Deceased
1. I am interested in the Estate as the brother of James Dunigan, Deceased.
2. I declare that I have received a copy of the Motion to Approve Settlement

Proceeds and Distribution of Settlement Proceeds, and I consent to the proposed
distribution set forth in said Motion.

 

3. I waive my right to be heard on at the hearing for the Motion to Approve
Settlement Proceeds and Distribution of Settlement Proceeds, the hearing which
will be set by the Court, and consent to the distribution of [J from the

settlement. |

Dated:

 

Signature —Auturia Dunigan
Brother of James Dunigan, Deceased

JAMES J. HARRINGTON, IV (65351)

Fieger, Fieger, Kenney & Harrington, P.C.
Attorney for Estate of James Dunigan, Deceased
19390 West Ten Mile Road

Southfield, Michigan 48075-2463

(248) 355-5555
FILE: 16754

DO NOT WRITE BELOW THIS LINE - FOR COURT USE

PCOS (9/92) WAIVER/CONSENT MCL 700.34; MSA 27.5034, MCR 5.104(B'

(G12874)

 

{00652446.DOCX}
